     Case: 1:17-cr-00281 Document #: 94 Filed: 06/27/19 Page 1 of 1 PageID #:999



                   IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                               Plaintiff,             )
                                                      )       Case No. 17 CR 281
v.                                                    )
                                                      )       Honorable Elaine Bucklo
CARLOS MEZA,                                          )
                                                      )
                               Defendant.             )

                                  DOCKETING STATEMENT
       NOW COMES Defendant-Appellant, CARLOS MEZA, by and through his attorney,
Joshua B. Kutnick, who represented him in the proceedings before the District Court as
appointed counsel, hereby submits a docketing statement for this appeal:
1.     This is a direct appeal from a judgment, conviction, and sentence in a criminal case in the
United States District Court for the Northern District of Illinois, Chicago, IL.
2.     Following a guilty jury verdict before Judge Elaine Bucklo in the District Court below
and a finding of guilty, the Court entered a Judgment and Commitment in this case which was
filed on June 20, 2019.
3.     Counsel filed a Notice of Appeal on June 27, 2019, and thus the Notice was timely filed
within 14 days of the entry of the Judgment.
4.     This Court has jurisdiction of this appeal by 28 USC §§ 1291and 1292.
5.     Defendant was charged with and found guilty of Fraud by Wire, Radio, or Television in
violation of 18 USC § 1343(f). The District Court had jurisdiction by 18 USC § 3231.
6.     From the outset of this case, Defendant was deemed indigent and represented by
appointed counsel. That status remains unchanged and continues into this appeal.
7.     It is respectfully requested that new counsel be appointed for Defendant on appeal.
                                                      Respectfully submitted,
                                                      /s/ Joshua B. Kutnick
                                                      ____________________________
Joshua B. Kutnick
900 W. Jackson Blvd., Suite 5W
Chicago, Illinois 60607
312/441-0211
